Citation Nr: 0622155	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  02-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied entitlement to 
service connection for hypertension.

In June 2003, the veteran and his wife testified at a hearing 
at the RO before a Decision Review Officer.  A transcript of 
the hearing is associated with the claims file.

This claim was previously before the Board in June 2005. The 
Board remanded the claim in order for the veteran to be 
scheduled a VA examination.  The VA examination was conducted 
in July 2005, and the claim is now again before the Board for 
final appellate review.  


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran's current hypertension is 
due to any incident or event in military service, to include 
as proximately due to, the result of, or aggravated by 
service-connected PTSD, or that hypertension was manifested 
to a degree of ten (10) percent or more within one year after 
service separation.


CONCLUSION OF LAW

Hypertension was not incurred in or as a result of military 
service, to include as proximately due to, the result of, or 
aggravated by service-connected PTSD, nor may hypertension be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.103, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In December 2001 and July 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims as well as its duty to assist him in 
substantiating his claims under the VCAA.  In addition, the 
discussions in the July 2002 Statement of the Case (SOC) and 
December 2003, January 2006, and February 2006 Supplemental 
Statements of the Case (SSOC) informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Although the December 2001 letter did 
not explicitly ask the veteran to provide "any evidence in 
[his] possession that pertain[s] to his claim, see 38 C.F.R. 
§ 3.159(b)(1), the July 2005 letter asked him to provide such 
evidence.

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable 
agency of original jurisdiction decision, the Board finds 
that he has not been prejudiced thereby.  Together, the 
December 2001 and July 2005 letters, the July 2002 SOC, and 
December 2003, January 2006, and February 2006 SSOCs provided 
the veteran with a summary of the evidence, the applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis of the denials.  VA specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, the 
service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
either send medical records regarding treatment for his 
disability, or to provide a properly executed release so that 
VA could request the records for him.  The veteran responded 
to the RO's communications with additional argument, thus 
curing (or rendering harmless) any previous omissions. 

It further appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  See Conway 
v. Principi, 353 F.3d 1369, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  The law also provides that, 
where a veteran served ninety days or more of active military 
service, and certain chronic diseases, including 
hypertension, become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 1113 
(West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  


Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Id.

The veteran has asserted that service connection for 
hypertension is warranted because, although it was not 
incurred as a direct result of service, it has been 
aggravated by his service-connected PTSD.  After carefully 
reviewing the evidence, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
hypertension, to include as secondary to service-connected 
PTSD.  

Under VA regulations, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  
38 U.S.C.A. § 4.104, Diagnostic Code 7101 (2005).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.

In the present case, review of the service medical records 
reveals no complaints, treatment, or findings related to 
hypertension.  In fact, the veteran's blood pressure was 
normal at his enlistment and separation examinations in July 
1969 and February 1971, respectively.  

In addition, there are no medical records in the claims file 
that document the veteran's blood pressure within the first 
year of his discharge from service.  The first time the 
veteran is shown to have an elevated blood pressure reading 
(140/90) with a diagnosis of high blood pressure or 
hypertension was in March 1998, more than 20 years after the 
veteran was separated from service.  The Board notes there is


evidence showing the veteran had elevated blood pressure 
readings beginning in July 1983; however, a diagnosis of 
hypertension was not rendered at that time, and more than one 
year had passed since the veteran was separated from service.  
Therefore, there is no objective and/or competent evidence of 
hypertension in service, and no documented manifestation of 
such within one year following the veteran's retirement from 
service.  

As to the veteran's claim that his hypertension has been 
aggravated by his service-connected PTSD, the record contains 
conflicting medical opinions.  It is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

In June 2003, the veteran was afforded a VA examination to 
determine whether his hypertension is secondary to service-
connected PTSD.  The examiner stated that PTSD is not a known 
etiology for hypertension but also stated that, because the 
symptoms associated with PTSD can aggravate hypertension, it 
is as likely as not that the veteran's PTSD aggravated his 
hypertension.  The Board considers the June 2003 VA opinion 
to be competent medical evidence; however, we find it to be 
of reduced probative value because the examiner did not 
indicate what evidence was considered in rendering his 
opinion.  Although the examiner reviewed the claims file and 
examined the veteran, he merely stated that symptoms 
associated with PTSD can aggravate hypertension without 
indicating what evidence in the record or symptoms manifested 
by this particular veteran suggest that his PTSD aggravated 
his hypertension.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (failure of a physician to provide a basis 
for an opinion affects the weight or credibility of the 
evidence).  

The Board affords greater probative value to the more recent 
and more thorough opinion of the July 2005 VA examiner.  
After reviewing the claims file, noting the veteran's medical 
history, and examining the veteran, the examiner stated that, 
in his opinion, PTSD can transiently raise blood pressure in 
patients who have hypertension, but that PTSD does not cause 
hypertension generally, and hence the veteran's PTSD and 
associated symptomatology did not cause his hypertension.  
The examiner also determined there was no evidence in the 
records to support a conclusion that the veteran's 
hypertension was aggravated by his PTSD.  In support of his 
opinion, the examiner noted that the veteran's medical 
records show he has had reasonably well-controlled 
hypertension on fairly low-dose medication, and there is no 
evidence of end organ damage in his eyes, kidneys, or heart.  
In this regard, the VA examiner noted there is no 
documentation or history of severe hypertension or heart and 
kidney disease.  The examiner also noted that laboratory 
tests show normal creatinine, potassium, and urinalysis; 
electrocardiograms (EKGs) have been normal, other than 
occasional sinus tachycardia; and a 2002 chest X-ray film was 
normal, without evidence of cardiomegaly or congestive heart 
failure.  Therefore, the Board ascribes the most probative 
weight to the opinion rendered by the July 2005 VA examiner, 
which discussed the relationship between PTSD and 
hypertension in general and also explained specifically why 
the evidence does not show that the veteran's hypertension 
was caused by, or aggravated by, his PTSD.  

Because the most competent and probative evidence 
preponderates against a finding that service connection for 
hypertension is warranted, the veteran's claim must be 
denied.  In making the above determination, the Board does 
not doubt the veteran sincerely believes his hypertension is 
secondary to service-connected PTSD; however, he has not been 
shown to have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, service connection for hypertension is not 
warranted. 




In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for hypertension, to include as secondary to 
service-connected PTSD, and the benefit-of-the-doubt doctrine 
is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


